Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. The restriction requirement mailed 07/20/2021 is withdrawn after further consideration. Accordingly, claims 1-15 are under examination.

	
Claim Objections
Claims 3, 4 and 8 are objected to because of the following informalities: Claims 3, 4 and 8 use the abbreviation of DHB. This abbreviation can stand for other compounds such as 2,3-dihydroxybutyrate.  Appropriate correction is required. Placing the abbreviation immediately after the first recitation of 2,4-dihydroxybutyrate will overcome this objection.

Specification
The disclosure is objected to for the following reason. Example 7 utilizes two different sugars as reactants. Therefore, it is unclear what reactant is being utilized. For example, paragraph 30 recites, “A 152 gram erythrulose per liter solution in water was provided. 1 mL of the erythrose solution was added 100 mL of 2M NaOH solution.
Additionally, paragraph 10, under the definition of “Erythrulose”, recites conflicting definitions of “Erythrulose”. For example, the specification recites “”erythrulose” refers to a ketose (tetrulose) carbohydrate aldehyde with a chemical 
Additionally, the specification is being objected to for not adequately defining the terms “derivatives” and “analogs”. The specification does not adequately define the derivatives and analogs of erythrulose and erythrose. The specification does recite examples of derivatives and analogs in paragraphs 12 and 13 respectively. However, the examples do not adequately define the currently claimed derivatives and analogs of erythrulose and erythrose. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The structure of erythrulose and the instant four carbon sugars are in question. Paragraph 10, under the definition of “Erythrulose”, recites ““Erythrulose” refers to a 
Additionally, it is unclear why “erythrose” is intended to include D-(-)-erythulose, L(+)-erythrulose, D-erythrulose, L-erythrulose. Nor is it understood as to why “erythrulose” is considered an aldehyde. 
Additionally, due to a lack of a definition of derivatives and/or analogs, the identity of the derivatives and/or analogs of erythrulose and erythrose are not clear. The derivatives and analogs are not adequately defined in the specification so that a meaning of the derivatives and analogs can be ascertained from the specification.
Moreover, a derivative and/or analog of erythrulose could be erythrose. Without a concrete definition of the instant derivatives and analogs, the instant sugars are all indefinite.
Claim 1 recites the limitation "erythrose" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The only sugar proceeding erythrose in claim 1 is erythrulose. The structures of erythrose and erythrulose are shown immediately below. One is a ketone and the other is an aldehyde. These compounds are materially different from one and other. Therefore, erythrulose does not give antecedent basis to erythrose in claim 1.

    PNG
    media_image1.png
    174
    535
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,377,691 (Referenced as ‘691). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 691 claims the following.

    PNG
    media_image2.png
    113
    846
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    68
    833
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    78
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    273
    833
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    68
    832
    media_image6.png
    Greyscale

 Although 691 does not claim the solution of the hydroxide and erythrose being vented with hydrogen, the ordinary artisan would have arrived at the current invention by combining claims 1 and 10-13 of 691. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

 	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,882,812 (Referenced as ‘812). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 812 claims the following.
	
    PNG
    media_image7.png
    87
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    196
    623
    media_image8.png
    Greyscale

812 does not claim the instant erythrose. However, the ordinary artisan interested in four carbon sugars, would have found in column 2 the sugars erythrose and threose. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Examiner’s Note
	The closest prior art to the invention is Gakhokidze (“Acid Transformation of Hydroxy Aldehydes, Hydroxy Ketones, and Aldoses by the Danilov - Venus - Danilova Reaction,” Tbilisi State University, Translated from Zhurnal Obshchei Khimii, 46(7):1620-1628, Published July 1976. As cited in the IDS filed 04/15/2021).
	Gakhokidze does not pertain to the current invention because lead hydroxide in water would not form the currently claimed solution in claim 1 and/or claim 14. The solubility of lead hydroxide is approximately 0.0155g/100ml. Gakhokidze teach the use of 30.1g of lead hydroxide in 150 ml of water (p. 1580). A suspension would have occurred.

Conclusion
Claims 1-15 are rejected. No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628